Order entered May 24, 2013




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00316-CR

                             MARK THOMAS, JR., Appellant

                                           V.

                            THE STATE OF TEXAS, Appellee

                         On Appeal from the 196th District Court
                                  Hunt County, Texas
                              Trial Court Cause No. 27514

                                        ORDER
         The Court GRANTS appellant’s May 22, 2013 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE